Citation Nr: 9915953	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral pes planus, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to May 1945.  
This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In a January 1998 rating decision, the RO denied 
entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.  By a subsequent rating decision, in 
December 1998, the RO granted an increased evaluation to 30 
percent, effective September 29, 1998.  

There is no evidence that the veteran has disagreed with 
assignment of September 29, 1998 as the effective date for a 
30 percent evaluation for bilateral pes planus.  The Board 
notes that the period in which the veteran may file a timely 
substantive appeal as to the effective date of an increased 
evaluation to 30 percent has not yet expired.  Nevertheless, 
the veteran's claim of entitlement to an increased evaluation 
remains in appellate status, and is addressed in the decision 
below, as the veteran has not been granted the highest 
available schedular evaluation.  See 38 C.F.R. § 3.103(a); 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).  


FINDINGS OF FACT

1.  Sufficient relevant evidence has been obtained by the RO 
for the equitable disposition of the veteran's appeal.

2.  The veteran's pes planus is characterized by swelling of 
the feet, a burning sensation, pain on motion, lack of 
endurance for standing and walking, 5 degrees of valgus not 
correctable by manipulation, and by tender plantar surfaces, 
but is not manifested by marked inward displacement or severe 
spasm of the Achilles tendons, by marked pronation, or by 
extreme tenderness of plantar surfaces.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability evaluation, as 
he believes his disability is more disabling than the current 
evaluation reflects.  As a preliminary matter, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).

As a second preliminary matter, the Board notes that, in 
correspondence dated August and September 1998, the RO 
indicated to the veteran that in addition to the submitted 
June 1998 statement from Stephen M. Stievers, DPM, that he 
should submit Dr. Stievers' treatment records.  The RO again 
informed the veteran, in a supplemental statement of the case 
issued in December 1998, that Dr. Stievers' treatment records 
had been requested but had not been received. 

However, at present, the record is devoid of any such 
treatment records, or of any additional 
communication/correspondence from the veteran in this regard.  
The Board is satisfied that sufficient relevant facts have 
been properly and sufficiently developed, and thus, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that a claimant has an obligation to assist in the 
adjudication of the claim); see generally Olson v. Principi, 
3 Vet. App. 480 (1992).

In this case, in a May 1945 rating decision, the veteran was 
awarded service connection and a 10 percent disability 
evaluation was assigned for pes planus, third degree, with 
ankle valgus, effective May 22, 1945, under Diagnostic Code 
0587.  Subsequently, the veteran's 10 percent disability 
evaluation for bilateral pes planus was recharacterized, by a 
June 1948 rating decision, and categorized under Diagnostic 
Code 5276.  

The disability ratings are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, 
if two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Moreover, with respect to a disability of the musculoskeletal 
system, the Board notes that such disability is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, as well as that 
weakness is as important as limitation of motion; a part 
which becomes disabled on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system, 
for example, may be expected to show evidence of disuse 
through atrophy.  See 38 C.F.R. § 4.40.  Furthermore, the 
provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

With respect to the evidence of record, the evidence shows 
the veteran has had problems with his feet since his active 
service.  Additionally, the record includes a January 1998 VA 
examination report noting the veteran had a history of a 
tractor injury in 1978 after which he was deemed disabled due 
to his multiple system and bone injuries.  The veteran also 
complained of pain and difficulty on walking and had weakness 
in his legs and hips.  Upon examination, the veteran had mild 
pes planus bilaterally, was able to rise on his toes and go 
back on his heels, had a normal range of motion of the 
ankles, had stable feet, and had normal weight bearing 
alignment.  More importantly, the veteran did not have 
unusual feet callous patterns, claw foot or other 
deformities, or any observable degree of valgus.  X-ray 
examination disclosed evidence of osteopenia bilaterally, but 
no significant pes planus.  Lastly, the report provided an 
opinion that, if the veteran had any decrease in function, it 
was more likely than not related to his 1978 tractor injury. 

In a June 1998 statement, Stephen M. Stievers, DPM, noted the 
veteran had severe pronation of the feet which caused him 
instability and posture problems, as well as noting that the 
veteran complained of only being able to be on his feet for 
short periods of time.  Dr. Stievers further noted that the 
veteran's feet, legs, and back became painful when he was on 
his feet.

A September 1998 VA examination report reveals the veteran 
has pes planus bilaterally, with what is known as "diabetic 
foot," characterized by swelling, redness, and a burning 
sensation in each foot.  The veteran complained of pain when 
moving his feet.  His motor function was limited due to a hot 
burning sensation in both plantar surfaces.  He lacked 
endurance for standing and walking.  Upon examination, he was 
able to walk across the room, but his gait was unstable, he 
limped, and he complained of pain with movement.  He was weak 
and tender in both ankles and plantar surfaces.  He walked 
with a cane.  However, he did not have calluses, claw feet, 
or other deformities, except hammertoe of the right second 
digit and the service-connected pes planus.  He had pain with 
manipulation of the ankles, and was unable to do eversion or 
inversion of either ankle, but his Achilles tendons had good 
alignment when standing, although they were difficult to 
visualize except on weight bearing due to swelling.  He had 5 
degrees of valgus not correctable by manipulation.  On x-ray 
examination, he presented evidence of pes planus with mild 
osteopenia and soft tissue swelling bilaterally.   

With respect to the applicable law, under Diagnostic Code 
5276, a 10 percent disability evaluation is granted for 
moderate, acquired flat foot characterized by weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet, 
bilaterally or unilaterally.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  A 30 percent disability evaluation is warranted 
for a severe, acquired flatfoot disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent disability evaluation is awarded for a pronounced, 
acquired flatfoot disability with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).

After a review of the evidence of record, the Board finds 
that the veteran's pes planus disability is characterized by 
swelling of the feet and toes, a burning sensation of the 
feet, pain on motion, lack of endurance for standing and 
walking, and tender plantar surfaces, but the veteran's 
Achilles tendons are in good alignment when he is standing.  
The Board finds that 5 degrees of valgus not correctable by 
manipulation does not represent marked pronation so as to 
meet that criteria for a 50 percent evaluation.  Although the 
veteran's shoes manifest a wear pattern, in that the shoes 
wear out on the medial side bilaterally, the Board notes that 
the veteran wears regular tennis shoes rather than orthopedic 
shoes and does not use orthopedic appliances.  There is no 
evidence of pronounced symptoms of pes planus such as unusual 
feet callous patterns bilaterally, claw foot, or pronounced 
deformity.  The evidence that the veteran has tender plantar 
surfaces is not equivalent to a finding that the veteran has 
extreme tenderness of those surfaces, so as to meet the 
criteria for a 50 percent evaluation.  The medical evidence 
establishes that the veteran does not have displacement or 
spasm of either Achilles tendon on use.  This significant 
finding is persuasive evidence that the veteran does not 
approximate the criteria for a 50 percent evaluation.

While the Board agrees that the findings of the most recent 
VA examination approximate or meet the criteria for a 30 
percent disability evaluation under Diagnostic Code 5276, but 
the preponderance of the evidence is against an award of an 
increased disability evaluation in excess of 30 percent for 
the veteran's service-connected bilateral pes planus 
disability.  See id.

The Board notes that an award of a 30 percent disability 
evaluation under Diagnostic Code 5276 requires evidence of 
pain on use and other functional loss.  Thus, a disability 
evaluation in excess of 30 percent is not warranted under 38 
C.F.R. § 4.40, 4.45, 4.59, and DeLuca v Brown, 8 Vet. App. 
202 (1995). 

The Board has considered whether an evaluation in excess of 
30 percent may be awarded under any other potentially 
application provisions, including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991), However, in the instant case the 
Board finds that the veteran has not shown that his pes 
planus disability has actually caused him marked interference 
with employment, the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant an evaluation in excess of 30 percent 
for bilateral pes planus.


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

